     Case 3:18-cv-01170-DMS-NLS Document 24 Filed 12/08/20 PageID.222 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALLEN HAMMLER,                                      Case No.: 18-cv-1170-DMS-NLS
      CDCR No. F-73072,
12
                                        Plaintiff,        ORDER DENYING PLAINTIFF’S
13                                                        MOTION TO REOPEN TIME TO
      v.                                                  APPEAL
14
      SCOTT KERNAN, DANIEL PARAMO,
15
      P. CORTEZ, J. DIES, NEVAREZ,
16                                  Defendants.
17
18         Pending before the Court is Plaintiff Allen Hammler’s motion to reopen the time to
19   file an appeal. For the following reasons, the motion is denied.
20                                                   I.
21                                       BACKGROUND
22         Plaintiff filed this action on June 4, 2018, alleging civil rights violations by state
23   correctional officers.   (ECF No. 1.)     Plaintiff filed a First Amended Complaint on
24   November 13, 2018. (ECF No. 10.) On December 10, 2018, this Court dismissed
25   Plaintiff’s First Amended Complaint for failure to state a claim and as frivolous. (ECF No.
26   11.) On January 2, 2019, Plaintiff filed a motion for reconsideration, which the Court
27   denied on May 6, 2019. (ECF No. 15.) On March 19, 2020, Plaintiff filed a notice of
28   appeal to the Ninth Circuit. (ECF No. 16.) On April 23, 2020, the Ninth Circuit dismissed

                                                     1
                                                                               18-cv-1170-DMS-NLS
     Case 3:18-cv-01170-DMS-NLS Document 24 Filed 12/08/20 PageID.223 Page 2 of 4



 1   Plaintiff’s appeal for lack of jurisdiction, on the grounds that “the notice of appeal, dated
 2   March 15, 2020 and filed on March 19, 2020, was not filed or delivered to prison officials
 3   within 30 days after the district court’s judgment entered on December 10, 2018 or the
 4   post-judgment order entered on May 7, 2019.” (ECF No. 19.) The Ninth Circuit further
 5   stated it could not construe the statement in Plaintiff’s notice of appeal that he did not
 6   receive the district court’s post-judgment order as a motion to reopen the time to appeal
 7   because such a motion would be untimely. (Id.) On June 3, 2020, Plaintiff filed the present
 8   motion to reopen the time to appeal. (ECF No. 21.)
 9                                                II.
10                                         DISCUSSION
11         Rule 4 of the Federal Rules of Appellate Procedure (“FRAP”), as applied to civil
12   appeals, is “both mandatory and jurisdictional.” United States v. Sadler, 480 F.3d 932, 937
13   (9th Cir. 2007). Rule 4(a) provides the framework for a district court to consider a motion
14   for reopening the time to file an appeal. In general, notices of appeal must be filed within
15   30 days of entry of judgment. Fed. R. App. P. 4(a)(1)(A). Motions for extension of time
16   to file an appeal must also be filed within 30 days of entry of judgment. Fed. R. App. P.
17   4(a)(5)(A)(i).
18         A district court may, however, reopen the time to file an appeal, pursuant to Rule
19   4(a)(6), which provides:
20         The district court may reopen the time to file an appeal for a period of 14 days
21         after the date when its order to reopen is entered, but only if all the following
           conditions are satisfied:
22
                  (A) the court finds that the moving party did not receive notice under
23         Federal Rule of Civil Procedure 77(d) of the judgment or order sought to be
24         appealed within 21 days after entry;
                  (B) the motion is filed within 180 days after the judgment or order is
25
           entered or within 14 days after the moving party receives notice under Federal
26         Rule of Civil Procedure 77(d) of the entry, whichever is earlier; and
27                (C) the court finds that no party would be prejudiced.
28

                                                   2
                                                                                 18-cv-1170-DMS-NLS
     Case 3:18-cv-01170-DMS-NLS Document 24 Filed 12/08/20 PageID.224 Page 3 of 4



 1         Plaintiff argues the Court should reopen the time to file an appeal because he never
 2   received a copy of the Court’s May 6, 2019 post-judgment order denying his motion for
 3   reconsideration. (ECF No. 21 at 2.) Plaintiff states he only became aware of the Court’s
 4   May 6, 2019 ruling through a January 2020 filing in another case, and subsequently filed a
 5   notice of appeal on March 19, 2020. (Id.)
 6         Although the Court may reopen the time to file an appeal beyond the 30-day deadline
 7   set forth in Rule 4(a)(1)(A), it may only do so within the limitations prescribed by Rule
 8   4(a)(6). As noted, Rule 4(a)(6) provides three conditions—and “all of the … conditions”
 9   must be “satisfied.” Fed. R. App. P. 4(a)(6). Under Rule 4(a)(6)(B), a motion to reopen
10   the time to appeal must be “filed within 180 days after the judgment or order is entered or
11   within 14 days after the moving party receives notice under Federal Rule of Civil Procedure
12   77(d) of the entry, whichever is earlier.” Fed. R. App. P. 4(a)(6)(B). Here, Plaintiff’s
13   motion was not filed within 180 days after the post-judgment order was entered, which
14   would be the “earlier” of the two deadlines if he indeed failed to receive notice. See id.
15   Plaintiff filed the present motion to reopen time to appeal on June 3, 2020, more than a
16   year after the Court’s May 6, 2019 post-judgment order denying reconsideration.
17   Therefore, even if Plaintiff could meet the lack of notice requirement under Rule
18   4(a)(6)(A), his motion to reopen the time to appeal is untimely pursuant to Rule 4(a)(6)(B),
19   as the Ninth Circuit noted in dismissing Plaintiff’s appeal. (See ECF No. 19.)
20         Because Plaintiff’s motion was not filed within the timeline set forth by Federal Rule
21   of Appellate Procedure 4(a)(6)(B), it is untimely. Accordingly, Plaintiff’s motion to reopen
22   the time to appeal is denied.
23                                               III.
24                                   CONCLUSION AND ORDER
25         For the foregoing reasons, Plaintiff’s motion is denied.
26         IT IS SO ORDERED.
27         ///
28         ///

                                                  3
                                                                               18-cv-1170-DMS-NLS
     Case 3:18-cv-01170-DMS-NLS Document 24 Filed 12/08/20 PageID.225 Page 4 of 4



 1   Dated: December 8, 2020
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                                                       18-cv-1170-DMS-NLS
